

117 S1969 IS: Eliminate Lavish Incentives To Electric Vehicles Act
U.S. Senate
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1969IN THE SENATE OF THE UNITED STATESJune 8, 2021Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to terminate the credit for new qualified plug-in electric drive motor vehicles.1.Short titleThis Act may be cited as the Eliminate Lavish Incentives To Electric Vehicles Act or the ELITE Vehicles Act.2.Termination and repeal of credit for new qualified plug-in electric drive motor vehicles(a)TerminationSection 30D of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(h)TerminationNotwithstanding any of the preceding provisions of this section, this section shall not apply to vehicles placed in service after the date that is 30 days after the date of the enactment of this subsection..(b)Repeal(1)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking section 30D (and by striking the item relating to such section in the table of sections for such subpart).(2)Conforming amendments(A)Section 38(b) of the Internal Revenue Code of 1986 is amended by striking paragraph (30).(B)Section 1016(a) of such Code is amended by striking paragraph (37).(C)Section 6501(m) of such Code is amended by striking 30D(e)(4),.(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after the date that is 1 year and 30 days after the date of the enactment of this Act.